DETAILED ACTION
Notice to Applicant
 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/790,473 in response to Applicant’s Request for Continued Examination (RCE) filed on June 20, 2022.

3.	In accordance with Applicant’s amendment, claim 1 is amended, and claim 2 is cancelled. Claims 1 and 3-20 are currently pending.

Priority

4.	Application 16/790,473 claims priority to U.S. provisional application no. 62/509,675, filed May 22, 2017, U.S. provisional application no. 62/509,665, filed May 22, 2017, U.S. provisional application no. 62/509,660, filed May 22, 2017, U.S. provisional application no. 62/509,669, filed May 22, 2017, U.S. provisional application no. 62/509,653, filed May 22, 2017, U.S. patent application no. 14/523,642, filed October 24, 2014. Application 14/523,642 claims priority to U.S. provisional patent application serial no. 61/895,636 filed October 28, 2013, U.S. provisional patent application serial no. 61/895,665 filed October 25, 2013, and U.S. provisional patent application serial no. 61/896,251 filed October 28, 2013.

Response to Amendment

5.	In the response filed April 20, 2022, Applicant amended claim 1, and canceled claim 2. No new claims were presented for examination. 

6.	Applicant's arguments are hereby acknowledged. Applicant’s revised Application Data Sheet is sufficient to overcome the previously issued objection to the Specification; accordingly this objection has been removed.

7.	Applicant's response did not include amendments to claims 3 and 4 to resolve the claim dependency deficiency noted in the previous office action. Accordingly, the previously issued claim rejections of claims 3 and 4 under 35 U.S.C. 112(d) have been maintained.

8.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejection under 35 U.S.C. 101; accordingly this rejection has been maintained.

Response to Arguments

9.	Applicant's arguments filed April 20, 2022, have been fully considered.

10.	Applicant submits “Applicant has further amended claim 1 to reflect that the claimed algorithm performs a function, using the learning module, that a human cannot possibly perform—an advanced assessment of a prospective O&E claim, based on an AI analysis of a demand curve versus an inventory curve (see, e.g., para. [(0056]). Applicant respectfully submits, the remarks above that the pattern recognition, without error and over a vast volume of data from many sources inaccessible to a single human, notwithstanding, that the novel algorithm applied in the claimed embodiment, of which a human is incapable, make patentable at least the embodiment of claim 1. For all of the foregoing reasons, Applicant thus respectfully submits that the instant amendments should be deemed to overcome the 101 rejections, and that these rejections should be removed.” [Applicant’s Remarks, 04/20/2022, pages 6-7]

Applicant submits “that the claimed algorithm performs a function, using the learning module, that a human cannot possibly perform.” Applicant’s argument under Step 2A Prong One relying on “the learning module” is irrelevant because the learning module is not identified as being included as an element of the abstract idea under Step 2A Prong One, but instead is clearly noted as an additional element, and which has been further evaluated under Step 2A Prong Two and Step 2B in the §101 rejection in both the previous and instant office action.
Furthermore, it is noted that amended claim 1 only recites “a learning module” and does not recite “artificial intelligence” nor any machine carrying out the “learning.” The use of a “learning module” is recited at a high level of generality and lacks any meaningful description, algorithm, or technical element or approach for actually implementing machine learning. No database, algorithm, or any other discernible technical description is provided, and thus the learning module merely invokes a generic computer programmed to perform a step (learn and recognize) that could otherwise be performed mentally with human opinion, judgment, or evaluation, such that the use of a learning module implemented with a generic computer is tantamount to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). While the learning module is not part of the abstract idea itself, it does not negate the merit of the finding that the claims recite an abstract idea, but instead the learning module is evaluated under Step 2A Prong Two and Step 2B of the eligibility inquiry, as provided in the §101 rejection set forth below. For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

11.	Applicant submits “that none of the cited references, alone or in combination, teach this use of computer learning (i.e., machine learning, as would be appreciated by the skilled artisan).” [Applicant’s Remarks, 04/20/2022, page 7]

In response to the Applicant’s argument that “none of the cited references, alone or in combination, teach this use of computer learning (i.e., machine learning, as would be appreciated by the skilled artisan),” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.” Accordingly, this argument is found unpersuasive.

12.	Applicant submits “none of the cited references make any mention of learning rules to perform pattern recognition for O&E.” [Applicant’s Remarks, 06/20/2022, page  7]

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., learning rules to perform pattern recognition for O&E) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

13.	Applicant submits “Yet further, Applicant has now included further specific detail of the comparison employed by the algorithm to project a claim, which is a function no human could perform. This aspect, too, of claim 1 is not shown by the prior art cited, alone or in any combination.” [Applicant’s Remarks, 04/20/2022, page 8]

	With respect to the §103 rejection of independent claim 1, as best understood by the Examiner, Applicant argues that the cited references do not teach “automatically convert a demand versus inventory curve to a claim for excess or obsoletion before criteria meeting the modified definitions are met.” In response, it is noted that Applicant’s amendments to claim 1 are deemed sufficient to overcome the §103 rejection of claim 1. Accordingly, the previously issued claim rejections of claims 1 and 3-20 under 35 U.S.C. 103 has been withdrawn.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Objections

15.	Claims 1, 5, 11, and 19 are objected to because of the following informalities: typographical/grammatical errors: 
Claim 1 recites “initially input definitions from the contract for each of the manufactured products and each of the distinct customer regarding when ones of the parts and the materials become excess, and when ones of the parts and the materials become obsolete”. Claim 1 should read “initially input definitions from the contract for each of the manufactured products and each of the distinct customers regarding when ones of the parts and the materials become excess, and when ones of the parts and the materials become obsolete”. Appropriate correction is required.
Claim 5 recites “The application of claim 1, wherein ones of the distinct customer viewable in the GUI are varied by the at least one rule set based on a current user.” Appropriate correction is required.
Claim 11 recites “The application of claim 10, wherein the data includes at least order date.” Claim 11 should read “The application of claim 10, wherein the data includes at least an order date.” Appropriate correction is required.
Claim 19 recites “The application of claim 1, wherein the GUI further provides an embedded analytics tool capable of tracking at least need for and inventory of the parts and the materials.” Claim 19 should read “The application of claim 1, wherein the GUI further provides an embedded analytics tool capable of tracking at least a need for and inventory of the parts and the materials.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

16.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

17.	Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18.	Claim 1 recites “the distinct customer entries.” The limitation “the distinct customer entries” lacks antecedent basis because the claim does not introduce “distinct customer entries”. Appropriate correction is required.

19.	Claim 1 recites “the manufactured product for the distinct customer.” The limitations “the manufactured product” and “the distinct customer” lack antecedent basis because the claim does not introduce “a manufactured product” and “a distinct customer”. Appropriate correction is required.

20.	Claim 1 recites “the distinct customer database entry.” The limitation “the distinct customer database entry” lacks antecedent basis because the claim does not introduce “a distinct database customer entry”. Appropriate correction is required.

21.	Claim 1 recites “the contract.” The limitation “the contract” lacks antecedent basis because the claim does not introduce “a contract”. Appropriate correction is required.

22.	Claim 1 recites “the parts.” The limitation “the parts” lacks antecedent basis because the claim does not introduce “parts”. Appropriate correction is required.

23.	Claim 1 recites “the part.” The limitation “the part” lacks antecedent basis because the claim does not introduce “a part”. Appropriate correction is required.

24.	Claim 9 recites “The application of claim 1, further comprising a link to at least one inventory management system, wherein the link provides an automated assessment of a meeting
of the definitions.” Claim 1 refers to “initially input definitions” and “modified definitions.” It is unclear as to whether the limitation “the definitions” in claim 9 refers to the “initially input definitions” or the “modified definitions.” Thus, rendering the claim indefinite. Appropriate correction is required.

25.	Claim 10 recites “The application of claim 1, further comprising a link to a parts and materials ordering system, wherein the parts and materials ordering system is capable of providing data regarding a meeting of the definitions.” Claim 1 refers to “initially input definitions” and “modified definitions.” It is unclear as to whether the limitation “the definitions” in claim 10 refers to the “initially input definitions” or the “modified definitions.” Thus, rendering the claim indefinite. Appropriate correction is required.

26.	Claims 16 and 17 recite “the definitions.” Claim 1 refers to “initially input definitions” and “modified definitions.” It is unclear as to whether the limitations “the definitions” in claims 16 and 17 refer to the “initially input definitions” or the “modified definitions.” Thus, rendering the claims indefinite. Appropriate correction is required.

27.	All claims dependent from above rejected claims are also rejected as indefinite due to dependency.


28.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

29.	Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

30.	Claim 3 recites “The application of claim 2, wherein the curative measure comprises use of an excess of obsolete part on behalf of the distinct customer in a different one of the manufactured products.” However, claim 2 was cancelled. Claim 3 should recite “The application of claim 1, wherein the curative measure comprises use of an excess of obsolete part on behalf of the distinct customer in a different one of the manufactured products.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

31.	Claim 4 recites “The application of claim 2, wherein the curative measure comprises use of an excess of obsolete part on behalf of a different one of the distinct customers in a different one of the manufactured products.” However, claim 2 was cancelled. Claim 4 should recite “The application of claim 1, wherein the curative measure comprises use of an excess of obsolete part on behalf of a different one of the distinct customers in a different one of the manufactured products.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

32.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

33.	Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

34.	Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry, it is first noted that claims 1 and 3-20  are directed to an application resident in a supply chain management system. Claims 1 and 3-20  do not fall within any of the four categories of patent eligible subject matter. When evaluated under Step 1 of the eligibility inquiry (as explained in MPEP 2106), the application resident in a supply chain management system is not directed to at least one of the eligible categories of subject matter because the application is devoid of any physical/hardware elements that would render the invention as a  machine or article of manufacture. Instead, the application recites elements that can be embodied as software, which does not fall within one of the eligible categories of subject matter under §101. The Specification supports the software per se embodiment. See, e.g., paragraph [0044]: “Accordingly, the disclosed application 214 may include, for example, algorithms whereby pattern recognition may be performed across an entire supply chain, or within aspects thereof or for particular customers thereof, to assess patterns that typically lead to E&O, and/or for solutions to E&O.” and paragraph [0047]: “In light of the foregoing, the embodiments provide an excess and obsolete ("E&O") application 214, which may take the form of a software engine to provide a tracking engine and system, that allows for variable entry of the definitions of, apportioning of, and tracking of E&O on a customer-by-customer, project by project, and part by part basis.” Thus, Step 1 of the Subject Matter Eligibility test for claims 1 and 3-20 is not satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and for managing commercial interactions (e.g., sales activities or behaviors; business relations). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below: 
a learning module within the at least one rule set that learns and recognizes patterns in the part of the distinct customer and other customers, that modifies the initially input definitions to provide modified definitions of obsoletion and excess according to the learned and recognized patterns, and that automatically converts a demand versus inventory curve to a claim for excess or obsoletion before criteria meeting the modified definitions are met (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors, and can also be performed mentally via human observation or perhaps by documenting the patterns with the aid of pen and paper. This step falls under the “Mental Processes” grouping by reciting a step for recognizing patterns in the part of the distinct customer and other customers, this step can be performed via human observation or perhaps by documenting the patterns with the aid of pen and paper. The “modifying” and “converting” steps can be carried via human evaluation or judgement with the aid of pen and paper, and is therefore a mental step); and 
a graphical user interface (GUI) that provides access to details of at least the manufactured product, the full parts and materials list, and the modified definitions, such that a choice between the claim for excess or obsoletion or a curative measure may be made through the GUI against at least one of the parts or at least one of the materials in accordance with a direction from a user of the GUI (The “providing” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors).
Considered together, these steps set forth an abstract idea of managing supply chain interactions between suppliers and sellers, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG, as well as the “Mental Processes” abstract idea grouping via recitation of activities that be performed in the human mind. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraph [0009]: “Moreover, which party, whether it be the contract manufacturer or the customer, is responsible for excess and obsolete parts and materials within the definitions provided in a given contract, and/or to what extent each party is responsible for the foregoing, also generally varies on a contract-by-contract basis. Although it is often the case that obsoletion is a customer's responsibility, and excess is either a shared responsibility or the responsibility of the contract manufacturer, even this apportionment of responsibilities may vary on a contract-by- contract basis. Yet further, there is, of course, the need for a contract manufacturer to provide quality customer service to its customers; and hence, it may be the case that even excess and obsolete parts and materials within the definitions provided in a contract may prove less than desirable to be subjected to an excess or obsolete claim under the contract by the contract manufacturer.”). 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: “at least one rule set”, “at least one database of distinct customers contracted to receive manufactured products from the supply chain”, “a learning module,” “a graphical user interface (GUI)” (claim 1). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, the step “wherein the at least one database has relationally accessible in accordance with ones of the distinct customer entries in the at least one database at least: the manufactured product for the distinct customer correspondent to a selected one of the distinct customer database entry; a full parts and materials list correspondent to the manufacturing of the manufactured product; initially input definitions from the contract for each of the manufactured products and each of the distinct customer regarding when ones of the parts and the materials become excess, and when ones of the parts and the materials become obsolete, for that one of the manufactured products and for the distinct customer” merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The claim limitation “learns and recognizes patterns in the part of the distinct customer and other customers,” although considered to be part of the abstract idea (as discussed above), is also evaluated as additional elements since these steps at least imply computer involvement, albeit at a high level of generality. Next, performing the learning and recognizing using a learning module is recited at a high level of generality in order to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: “at least one rule set,” “at least one database of distinct customers contracted to receive manufactured products from the supply chain”, “a learning module,” “a graphical user interface (GUI)” (claim 1). These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (Specification at paragraph [0025]: “The figures and descriptions provided herein may have been simplified to illustrate aspects that are relevant for a clear understanding of the herein described devices, systems, and methods, while eliminating, for the purpose of clarity, other aspects that may be found in typical similar devices, systems, and methods. Those of ordinary skill may thus recognize that other elements and/or operations may be desirable and/or necessary to implement the devices, systems, and methods described herein. However, because such elements and operations are well known in the art, and because they do not facilitate a better understanding of the present disclosure, a discussion of such elements and operations may not be provided herein. However, the present disclosure is deemed to inherently include all such elements, variations, and modifications to the described aspects that would be known to those of ordinary skill in the art.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, when the “learning module” is evaluated as an additional element, these features are recited at a high level of generality and encompass well-understood, routine, and conventional prior art activity. See, e.g., Bhakta et al., US 2014/0195396, noting in paragraph [0039] “machine learning algorithms that are currently well-known in the art.” Accordingly, the use of a learning module does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
	Dependent claims 3-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea. For example, claims 3-17 and 19 recite steps for “wherein the curative measure comprises use of an excess of obsolete part on behalf of the distinct customer in a different one of the manufactured products”, “wherein the curative measure comprises use of an excess of obsolete part on behalf of a different one of the distinct customers in a different one of the manufactured products”, “wherein ones of the distinct customer viewable are varied by the at least one rule set based on a current user”, “wherein ones of the manufactured products viewable are varied by the at least one rule set based on a current user”, “wherein the at least one rule set allows for exclusions of the claim, in whole or in part, according to a current user”, “wherein access is account-based”, “provides an automated assessment of a meeting of the definitions”, “providing data regarding a meeting of the definitions”, “wherein the data includes at least order date”, “wherein the data includes at least return and refund terms,” “wherein the at least one rule set comprises rules generic to all of the distinct customers”, “wherein the at least one rule set comprises rules generic to all of the manufactured products”, “wherein the at least one rule set comprises administrative permissions”, “wherein the definitions are manually input”, “wherein the definitions are automatically input”, “tracking at least need for and inventory of the parts and the materials”, however these steps cover organizing human activity since they flow directly from the distinct customers interactions involving human/commercial interactions, which similar to base claim 1, fall under the same “Certain methods of organizing human activity,” while 5-6, 8, 16, 17, and 19 recite the additional element “GUI” which, although not part of the abstract idea itself, does not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because the GUI and display activity merely invokes an interface of a generic computer, which serves to generally link the abstract idea to a particular technological environment. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). The “link to at least one inventory management system” (claim 9), “link to a parts and materials ordering system” (claim 10), and “embedded analytics tool” (claims 19 and 20) have been evaluated as additional elements as well. However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. Additionally, even if the artificial intelligence (claim 18) is evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of artificial intelligence is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). See also, Muchkaev, US 2010/0287011 (paragraph 47: “artificial intelligence algorithm such as a search algorithm, a learning algorithm, or any other artificial intelligence algorithm commonly known in the art”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable over the prior art

35.	Claims 1 and 3-20 are allowable over the prior art of record. The state of the art is reflected via the prior art of record summarized in the Conclusion below. Although Katz et al., Eisenson et al., and Devadas collectively teach at least one database of distinct customers contracted to receive manufactured products from the supply chain, wherein the at least one database has relationally accessible in accordance with ones of the distinct customer entries in the at least one database at least: the manufactured product for the distinct customer correspondent to a selected one of the distinct customer database entry; a full parts and materials list correspondent to the manufacturing of the manufactured product; initially input definitions from the contract for each of the manufactured products and each of the distinct customer regarding when ones of the parts and the materials become excess, and when ones of the parts and the materials become obsolete, for that one of the manufactured products and for the distinct customer [See Office Action mailed 12/20/2021 for prior art citations pertinent to the above-noted subject matter], the prior art of record does not teach a learning module within the at least one rule set that learns and recognizes patterns in the part of the distinct customer and other customers, , as recited in independent claim 1, thus rendering claims 1 and 3-20 as allowable over the prior art. Claims 1 and 3-20 are not allowable, however, because these claims are rejected under 35 USC §101 and 35 USC §112(b), as set forth above, and claims 3 and 4 are rejected under 35 USC §112(d), as set forth above. Additionally, claims 1, 5, 11, and 19 are objected to due to typographical/grammatical errors, as set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 Leidner et al., Pub. No.: US 2017/0039500 A1 – describes a supply chain intelligence search engine.
B.	Ayala et al., Pub. No.: US 2003/0018546 A1 – describes a method for facilitating supply chain collaboration in a network environment.
C.	Sandborn, Peter. "Design for obsolescence risk management." Procedia cirp 11 (2013): 15-22 – describes cost models that incorporate obsolescence management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683